Citation Nr: 9905826	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1954 to 
August 1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran was exposed to Agent Orange in service.

3.  The veteran developed probable respiratory cancer within 
30 years after the last date he was exposed to an herbicide 
agent during active service.

4.  The veteran died in October 1993.  The cause of death was 
certified as pneumonia with a significant contributing cause 
listed as probable pulmonary carcinoma.

5.  Pulmonary carcinoma was causally related to the veteran's 
death.


CONCLUSIONS OF LAW

1.  Respiratory cancer was presumptively incurred during 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

2.  Service connected respiratory cancer caused the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has submitted a claim for service connection 
for the cause of the veteran's death.  She attributes his 
death to respiratory cancer due to exposure to Agent Orange 
during his service in the Republic of Vietnam.

Service connection for the cause of the veteran's death due 
to pneumonia with a contributory cause of probable pulmonary 
carcinoma was denied in a March 1994 rating decision.  A new 
claim for service connection for the cause of the veteran's 
death due to Agent Orange exposure was denied in the July 
1996 rating decision on appeal.  The RO denied service 
connection on the basis that, while conceding herbicide 
exposure in service, there was no evidence establishing a 
positive diagnosis of lung cancer and even if lung cancer was 
conceded, there was no evidence to establish it as the 
primary site.  The RO correctly determined that the claim 
based on Agent Orange exposure was a new claim.

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claim.  A 
"well-grounded" claim is one that is plausible.  A review of 
the record indicates that the appellant's claim is plausible 
in that there is competent evidence of death probably 
attributable to respiratory cancer and service in the 
Republic of Vietnam.

All relevant facts have been properly developed by the RO in 
that service records, service medical records, hospital 
records leading up to the veteran's terminal hospital 
admission and the death certificate have been associated with 
the claims folder.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  The 
veteran was not service connected for any disabilities at the 
time of his death.  Accordingly, the evidence must show first 
that the veteran had incurred a disability due to Agent 
Orange exposure in Vietnam and second, that this disability 
contributed substantially or materially to cause his death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  A veteran is entitled to 
presumptive service connection under certain conditions for 
chronic diseases including malignant tumors that become 
manifest to a compensable degree within 1 year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases include respiratory cancers 
(cancer of the lung, bronchus, larynx and trachea) that 
become manifest to a degree of 10 percent or more within 30 
years after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 C.F.R. § 3.307 
(6) (ii) (1998). 

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307 (d) (1998).

Even lacking evidence of actual exposure to Agent Orange, 
according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.

Verification of Service, DD Form 214, documents a period of 
foreign service of 1 year 11 months between August 1968 and 
August 1974.  During this period the appellant received the 
Vietnam Service Medal and Republic of Vietnam Commendation 
Medal.  The exact dates of service in Vietnam are not of 
record.

Service medical records are negative for a diagnosis of a 
respiratory cancer.  At the time of his retirement physical 
in June 1974, the condition of his chest and lungs was 
evaluated as normal.  No medical records for the one-year 
period after separation from service are associated with the 
claims folder.

VA Medical Center- Decatur records from June 1993 indicated 
that the 58-year-old veteran had been transferred from the 
Charleston VA Medical Center for nursing home placement.  He 
had reported to Charleston with a 2-months history of 
tingling, burning, and numbness in his fingers bilaterally.  
A routine chest X-ray revealed a right medial lung nodule and 
he was admitted for a work-up.  A fine-needle aspiration of 
the nodule was performed which was complicated by the 
veteran's full arrest requiring intubation and care in the 
Intensive Care Unit.  While plans were being made for nursing 
home placement, the veteran signed himself out of the 
hospital against medical advice and returned home.  Two days 
later he was found by one of his sons in the bathtub unable 
to get out secondary to weakness.  He was readmitted to the 
VA Medical Center- Charleston.  There he refused further 
workup or treatment for his lung mass.  He remained for 2 
weeks prior to his transfer to VA Medical Center- Decatur.

Based on the veteran's systemic symptoms and X-ray findings, 
the lung nodule was thought to be carcinoma.  He refused 
diagnostic work-up and a do not resuscitate order was placed 
on June 21, 1993.

A VA Medical Center-Decatur discharge summary for the period 
between October 12, 1993 and October 15, 1993 indicated that 
the appellant was admitted for a neurology consultation.  His 
problem list first noted probable lung cancer.  In the past, 
the veteran had fibronodular disease in his right lung with 
effusion.  Sputum cytology was negative in the past.  An 
attempted biopsy ended in arrest and the veteran had refused 
further investigation.  The physician noted that the 
condition was most likely carcinoma as the veteran had a 
long-standing smoking history.  Additional diagnoses were 
long-standing diabetes with retinopathy, neuropathy and 
gastropathy, portal hypertension, chronic ethanol abuse, 
chronic smoking history, cirrhosis of the liver and 
hypertension.  The veteran was said to understand very 
clearly that the mass could be lung cancer and could be 
fatal.

The veteran was readmitted from the nursing home on October 
25, 1993 for evaluation of weakness, extreme congestion and 
disorientation.  His main complaints were cough with green 
sputum, weakness, coffee-ground emesis, nausea, vomiting and 
increased lower extremity edema without shortness of breath.  
After examination it was felt he most likely had pneumonia 
and upper gastrointestinal bleeding.  He was treated 
medically and active investigation of the problems was 
declined.  On October 28, 1993 he expired.  Most likely, he 
had cancer.  However, since aggressive therapy or 
intervention had been declined, the underlying diagnosis or 
cause of death was not known.

The death certificate listed the immediate cause of death as 
pneumonia with other significant conditions contributing to 
death but not related to the immediate cause listed as 
probable pulmonary carcinoma.  No autopsy was conducted.

The appellant also submitted a copy of an August 1996 Air 
Force Times article that listed the conditions presumptively 
service connected to exposure to Agent Orange, including 
respiratory cancers.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Reasonable 
doubt that arises due to the approximate balance of the 
positive and negative evidence is to be resolved in favor of 
the veteran.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. 
§ 3.102 (1998).

The veteran had service in the Republic of Vietnam during the 
Vietnam era.  The Board concedes Agent Orange exposure, as 
there is no affirmative evidence that he was not exposed.

The period of service in Vietnam was between 1968 and 1974.  
His probable diagnosis for respiratory cancer is of record in 
the claims folder as of June 1993.  The diagnosis was made 
within 30 years of the earliest date of record that he could 
have possibly had his last date of service in Vietnam.  
Therefore, presumptive service connection for a respiratory 
cancer due to Agent Orange exposure is warranted barring 
affirmative and competent evidence to the contrary.

There is no evidence of record that refers to any other site 
as a primary cancer site, nor is there any other reference to 
a diagnosis of any other type of cancer.  There is no 
evidence of record that refers to the lung mass as a possible 
or probable site of metastasis.  The competent medical 
professionals who made these assertions chose words like 
"probable" and "most likely" versus mere possibility.  
Furthermore, they offered no alternative explanation for the 
veteran's rapidly declining health or death, in spite of the 
veteran's numerous other diagnoses.  Although the record 
could have been better, we are left with the overwhelming 
impression that the fatal disease process for this Vietnam 
veteran was a respiratory cancer.  Accordingly, the evidence 
supports the claim.

The Board will not fault the veteran or his family for 
refusing extraordinary measures at the end of the veteran's 
life that might have resulted in a more definitive diagnosis.  
The evidence supports a finding that respiratory cancer 
caused the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

